Citation Nr: 1632756	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1979 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for a sleep disorder, his service treatment records (STRs) show that he complained of problems breathing while sleeping with bumps on his tongue in May 1979, and was diagnosed with a viral syndrome at that time.  On medical history surveys completed in May 1979, October 1989 and March 1991, the Veteran specifically denied any frequent trouble sleeping.  Slightly more than a decade after separating from service, in November 2003, he was diagnosed with obstructive sleep apnea.  At that time he reported having experienced sleeping problems for "many years."  His claim, notice of disagreement, and substantive appeal all fail to explain why he believes his sleep apnea is the result of either his military service or a service connected disability.

A medical opinion is felt to be necessary to adjudicate the service connection claim.

Regarding the Veteran's increased rating claim for hypertension, he was last afforded a VA examination for hypertension in June 2009.  A new examination is found to be required to evaluate the current nature and severity of the Veteran's hypertension.



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2013 to the present. 

2.  Schedule the Veteran for a VA examination for his sleep disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service connected disability (which include migraine headaches, hypertension, tenosynovitis of the elbow and tinea pedis)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (which include migraine headaches, hypertension, tenosynovitis of the elbow and tinea pedis)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hypertension.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




